Exhibit 10.4 Exhibit 10.4Common Stock Purchase Warrant dated June 22, 2009, between the Company and Margaret Wong Warrant No. 0001 350,000 Shares Issued June 22, 2009 OCTUS, INC. WARRANT TO PURCHASE SHARES OF COMMON STOCK THE SECURITIES REPRESENTED HEREBY, INCLUDING THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT").NO TRANSFER OF SUCH SECURITIES WILL BE PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER, SATISFACTORY EVIDENCE IS PROVIDED TO THE CORPORATION THAT THE TRANSFER IS MADE IN ACCORDANCE WITH RULE , IN THE OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION, REGISTRATION UNDER THE ACT IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.SUCH TRANSFER MUST ALSO COMPLY WITH APPLICABLE STATE SECURITIES LAWS.THE CORPORATION MAY REQUIRE THE HOLDER TO BEAR THE COSTS AND EXPENSES ASSOCIATED WITH:(1) THE LEGAL OPINION REFERRED TO ABOVE AND (2) ANY OTHER ACTIONS REQUIRED TO COMPLY WITH THE ACT AND APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES, INCLUDING THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF, ARE SUBJECT TO, AND TRANSFERABLE ONLY UPON COMPLIANCE WITH, THE PROVISIONS OF A SUBSCRIPTION AGREEMENT, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICE OF THE CORPORATION.SUCH SUBSCRIPTION AGREEMENT PROVIDES, AMONG OTHER THINGS, FOR A MARKET STAND-OFF AGREEMENT AND CERTAIN OTHER RESTRICTIONS ON THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THESE SECURITIES. THIS CERTIFIES THAT, for value received, ("Holder") is entitled to purchase Three Hundred Fifty Thousand (350,000) fully paid and non-assessable shares of the unregistered, restricted Common Stock ("Common Stock") of OCTUS, INC., a Nevada corporation (the "Company"). 1.Exercise of Warrant.The terms and conditions upon which this Warrant may be exercised and the Common Stock covered hereby (the "Warrant Stock") may be purchased are as follows: 1.1 Term.This Warrant may be exercised in whole or in part at any time after the date set forth above but in no case may this Warrant be exercised later than 5:00 p.m., Davis, California, U.S.A. local time at anytime prior to One Hundred Eighty (180) days from the issuance of this Warrant, after which time this Warrant shall terminate and shall be void and of no further force or effect. 1.2 Purchase Price.The per-share purchase price for the shares of Stock to be issued upon exercise of this Warrant shall be One Cent ($0.01), subject to adjustment as provided in Section 2. 1.3 Method of Exercise. 1.3.1 Cash Exercise.The purchase rights represented by this Warrant may be exercised by Holder, in whole or in part, by the surrender of this Warrant at the principal office of the Company, located at the address set forth on the signature page hereof, accompanied by the form of Notice of Cash Exercise attached hereto as Exhibit"A", and by the payment to the Company, by cash or by certified, cashier's or other check acceptable to the Company, of an amount equal to the aggregate purchase price of the shares of Warrant Stock purchased. 1.3.2 Net Issue Exercise.In lieu of exercising this Warrant pursuant to Section1.3.1, Holder may elect to receive shares equal to the value of this Warrant determined in the manner described below (or of any portion thereof remaining unexercised) by surrender of this Warrant at the principal office of the Company together with the form of Notice of Exercise of Common Stock Warrant Pursuant to Net Issue ("Cashless") Exercise Provisions attached hereto as Exhibit"B", in which event the Company shall issue to Holder a number of shares of the Company's Common Stock computed using the following formula: 1 X Y (A-B) A Where X the number of shares of Warrant Stock to be issued to Holder. Y the number of shares of Warrant Stock purchasable underthis Warrant (at the date of such calculation). A the fair market value of one share of the Company's Common Stock (at the date of such calculation). B Warrant Price (as adjusted to the date of such calculation). 1.3.3 Fair Market Value.For purposes of this Section 1.2, fair market value of one share of the Company's Common Stock shall be determined in good faith by the Company's Board of Directors. 1.4 Issuance of Shares.In the event of any exercise of the rights represented by this Warrant, certificates for the shares of Common Stock so purchased shall be delivered to Holder within a reasonable time and, unless this Warrant has been fully exercised or has expired, a new Warrant representing the remaining unexercised number of shares shall also be issued to Holder at such time. 2.
